                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 1 of 31 Page ID #:897




                                                                                                                    1 JOHN C. MANLY (State Bar No. 149080)
                                                                                                                      jmanly@manlystewart.com
                                                                                                                    2 TAYLOR RAYFIELD (State Bar No. 272300)
                                                                                                                      trayfield@manlystewart.com
                                                                                                                    3 COURTNEY P. PENDRY (State Bar No. 327382)
                                                                                                                      cpendry@manlystewart.com
                                                                                                                    4 MANLY STEWART FINALDI
                                                                                                                      19100 Von Karman Avenue, Suite 800
                                                                                                                    5 Irvine, California 92612
                                                                                                                      Telephone: (949) 252-9990
                                                                                                                    6 Facsimile: (949) 252-9991
                                                                                                                    7 Attorneys for Plaintiff
                                                                                                                    8                       UNITED STATES DISTRICT COURT
                                                                                                                    9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                                                                   10
                                                                                                                   11 JANE ROE,                                  Case No. 2:20-cv-11064-FMO-MRW
MANLY STEWART FINALDI




                                                                                                                   12              Plaintiff,                    MEMORANDUM OF POINTS AND
                                                                                                                                                                 AUTHORITIES IN SUPPORT OF
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13        v.                                  PLAINTIFF’S MOTION TO
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                                                 DISMISS PURSUANT TO FRCP
                                                                                                                   14 YASIEL PUIG, and DOES 1-10,                12(b)(6) and 12(f)
                                                                                                                      inclusive,
                                                                                                                   15                                            Judge: Honorable Olguin
                                                                                                                                 Defendant.
                                                                                                                   16                                            Trial Date:       May 3, 2022
                                                                                                                   17                                            Date: August 12, 2021
                                                                                                                                                                 Time: 10:00 a.m.
                                                                                                                   18                                            Courtroom: 6D
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28
                                                                                                                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 2 of 31 Page ID #:898




                                                                                                                    1                                             TABLE OF CONTENTS
                                                                                                                                                                                                                                                   Page
                                                                                                                    2
                                                                                                                    3 I.       INTRODUCTION ............................................................................................. 1
                                                                                                                    4 II.      FACTUAL ALLEGATIONS AND RELEVANT PROCEDURAL
                                                                                                                               HISTORY .......................................................................................................... 1
                                                                                                                    5
                                                                                                                               A.        PLAINTIFF HAS SUFFERED SERIOUS AND LONG-
                                                                                                                    6                    LASTING DAMAGE AS A RESULT OF THE SEXUAL
                                                                                                                                         ASSAULT PERPETRATED BY PUIG. ................................................ 1
                                                                                                                    7
                                                                                                                               B.        YASIEL  PUIG, THE   SELF-PROCLAIMED             'MOST
                                                                                                                    8                    MISUNDERSTOOD PLAYER IN BASEBALL' .................................. 3
                                                                                                                    9 III.     PUIG'S COUNTERCLAIMS FOR DEFAMATION PER SE AND
                                                                                                                               DEFAMATION PER QUOD SHOULD BE DISMISSED FOR
                                                                                                                   10          FAILURE TO STATE A CLAIM UNDER FRCP 12(b)(6) ............................ 4
                                                                                                                   11          A.        JANE ROE'S ALLEGEDLY DEFAMATORY STATEMENTS
                                                                                                                                         ARE SUBJECT TO CALIFORNIA'S FAIR AND TRUE
MANLY STEWART FINALDI




                                                                                                                   12                    REPORTING PRIVILEGE .................................................................... 5
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13                    1.        Jane Roe's Statements to KTLA Are Privileged Pursuant to
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                                                   the Fair and True Reporting Privilege .......................................... 6
                                                                                                                   14
                                                                                                                                         2.        Jane Roe's Statements to ESPN Are Privileged Pursuant to
                                                                                                                   15                              the Fair and True Reporting Privilege .......................................... 8
                                                                                                                   16                    3.        Allegedly Defamatory Statements Reported by the
                                                                                                                                                   Cincinnati Enquirer ....................................................................... 9
                                                                                                                   17
                                                                                                                                         4.        Statements Privileged under the First Amendment as
                                                                                                                   18                              Statement of Opinion .................................................................. 10
                                                                                                                   19                    5.        Since All of the Statements Are Privileged, Puig Had Failed
                                                                                                                                                   to Set Forth Facts to Support His Cause of Action and
                                                                                                                   20                              Therefore the Counterclaim Should be Dismissed ..................... 12
                                                                                                                   21                    6.        Because Jane Roe's Statements Are All Privileged Under
                                                                                                                                                   the Fair and True Reporting Privilege, Puig's Counterclaim
                                                                                                                   22                              Cannot Be Saved by an Amendment .......................................... 12
                                                                                                                   23          B.        JANE ROE'S COUNSEL'S PUBLIC STATEMENTS ARE NOT
                                                                                                                                         EXEMPT BY CALIFORNIA CIVIL CODE § 47(d)(2)(A) ................ 13
                                                                                                                   24
                                                                                                                        IV.    PUIG'S COUNTERCLAIM HAS NOT BEEN PLED WITH
                                                                                                                   25          REQUISITE SPECIFICITY AS HE CANNOT MEET THAT BURDEN
                                                                                                                               .............................................................................................................................
                                                                                                                   26          ......................................................................................................................... 15
                                                                                                                   27                    1.        Puig Cannot Satisfy His Burden of Presenting Clear and
                                                                                                                                                   Convincing Evidence that Jane Roe's Statements Were
                                                                                                                   28                              False and Made with Actual Malice ........................................... 16
                                                                                                                                                                        i
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 3 of 31 Page ID #:899




                                                                                                                    1                        (a)      Puig is a Public Figure...................................................... 16
                                                                                                                    2                        (b)      Puig Has Not Pled Facts Demonstrating Jane Roe
                                                                                                                                                      Acted with Actual Malice................................................. 18
                                                                                                                    3
                                                                                                                                    2.       Puig Cannot Establish Causation Necessary to Maintain a
                                                                                                                    4                        Cause of Action for Defamation Per Quod ................................ 20
                                                                                                                    5       B.      IF THE COURT DOES NOT GRANT THIS INSTANT
                                                                                                                                    MOTION, THE COURT SHOULD STRIKE PARAGRAPH 48
                                                                                                                    6               OF DEFENDANT'S COUNTERCLAIM............................................. 22
                                                                                                                    7 V.    CONCLUSION ............................................................................................... 23
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
MANLY STEWART FINALDI




                                                                                                                   12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28
                                                                                                                                                                             ii
                                                                                                                        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 4 of 31 Page ID #:900




                                                                                                                    1                                        TABLE OF AUTHORITIES
                                                                                                                    2                                                                                                        Page(s)

                                                                                                                    3
                                                                                                                        Cases
                                                                                                                    4
                                                                                                                        Argentieri v. Zuckerberg,
                                                                                                                    5
                                                                                                                          214 Cal. Rptr. 3d 358 (Cal. Ct. App. 2017)....................................................... 5, 10
                                                                                                                    6   Ashcroft v. Iqbal,
                                                                                                                          556 U.S. 662 (2009)....................................................................................... 4, 5, 12
                                                                                                                    7
                                                                                                                        Augustine v. Trucco,
                                                                                                                    8     124 Cal. App. 2d 229 (1954) ................................................................................. 21
                                                                                                                        Bell Atl. Corp. v. Twombly,
                                                                                                                    9
                                                                                                                          550 U.S. 544 (2017)........................................................................................... 4, 12
                                                                                                                   10   Braun v. Chron. Publ’g Co.,
                                                                                                                          52 Cal. App. 4th 1036 (Cal. Ct. App. 1997) ........................................................ 5, 6
                                                                                                                   11
                                                                                                                        Carlisle v. Fawcett Publ’ns, Inc.,
MANLY STEWART FINALDI




                                                                                                                   12     20 Cal. Rptr. 405 (Cal. Ct. App. 1962).................................................................. 17
                        19100 Von Karman Avenue, Suite 800




                                                                                                                        Cepeda v. Cowles Magazines and Broadcasting, Inc.,
                                                                                                                   13
                                                                                        Telephone (949) 252-9990




                                                                                                                          (9 Cir. 1968) 392 F.2d 417 .................................................................................... 17
                                                             Irvine, California 92612




                                                                                                                   14   Comedy III Productions, Inc. v. Gary Saderup, Inc.,
                                                                                                                   15     25 Cal.4th 387 (2001) ............................................................................................ 18
                                                                                                                        Copp v. Paxton,
                                                                                                                   16     45 Cal.App.4th 829 (1996) .................................................................................... 19
                                                                                                                   17   Curtis Publ’g Co. v. Butts,
                                                                                                                          388 U.S. 130 (1967)............................................................................................... 16
                                                                                                                   18   Eminence Capital, LLC v. Aspeon, Inc.,
                                                                                                                   19     316 F.3d 1048 (9th Cir. 2003) ............................................................................... 12
                                                                                                                        Fantasy Inc. v. Fogerty,
                                                                                                                   20     984 F.2d 1524 (9th Cir. 2003) ............................................................................... 22
                                                                                                                   21   Franklin v. Dynamic Details, Inc.,
                                                                                                                          116 Cal.App.4th 375 (2004) .................................................................................. 20
                                                                                                                   22   Gertz v. Welch,
                                                                                                                   23     418 U.S. 323 (1974)......................................................................................... 16, 17
                                                                                                                        GetFugu, Inc. v. Patton Boggs LLP,
                                                                                                                   24     162 Cal. Rptr. 3d 831 (Cal. Ct. App. 2013)............................................................. 8
                                                                                                                   25   Gilbert v. Sykes,
                                                                                                                          53 Cal. Rptr. 3d 752 (Cal. Ct. App. 2007)................................................... 5, 12, 16
                                                                                                                   26   Green v. Cortez,
                                                                                                                   27     199 Cal. Rptr. 221 (Cal. Ct. App. 1984).................................................................. 6
                                                                                                                        Healthsmart Pac., Inc. v. Kabateck,
                                                                                                                   28     212 Cal. Rptr. 3d 589 (Cal. Ct. App. 2016)............................................................. 6
                                                                                                                                                                           iii
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 5 of 31 Page ID #:901




                                                                                                                    1 Hecimovich v. Encinal Sch. Parent Teacher Org.,
                                                                                                                         203 Cal.App.4th 450 (2012) .................................................................................. 16
                                                                                                                    2
                                                                                                                      Hoffman v. Capital Cities/ABC, Inc.,
                                                                                                                    3    255 F.3d 1180 (9th Cir.2001) ................................................................................ 18
                                                                                                                      Issa v. Applegate,
                                                                                                                    4
                                                                                                                         31 Cal.App.5th 689 (2019) .............................................................................. 10, 11
                                                                                                                    5 Jackson,
                                                                                                                         217 Cal. Rptr. 3d ................................................................................................ 8, 17
                                                                                                                    6
                                                                                                                      Jennie Rivera Enterprises, LLC v. Latin World Entm’t Holdings, Inc.,
                                                                                                                    7    36 Cal. App. 5th 766 (2019) .................................................................................. 20
                                                                                                                    8 J-M Mfg. Co. v. Phillips & Cohen LLP,
                                                                                                                         201 Cal. Rptr. 3d 782 (Cal. Ct. App. 2016)....................................................... 6, 10
                                                                                                                    9 John Doe 2 v. Superior Court,
                                                                                                                   10    1 Cal.App.5th 1300 (2016) .................................................................................... 11
                                                                                                                      Lee v. Hertz Corp.,
                                                                                                                   11    330 F.R.D. 557 (N.D. Cal. 2019) .......................................................................... 22
MANLY STEWART FINALDI




                                                                                                                   12 Lee v. Los Angeles,
                                                                                                                         250 F. 3d 668 (9th Cir. 2001) ............................................................................ 4, 16
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Makaeff v. Trump Univ.,
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14    715 F. 3d 254 (9th Cir. 2013) ...................................................................... 5, 12, 16
                                                                                                                      Michel v. NYP Holdings, Inc.,
                                                                                                                   15    816 F.3d 686 (11th Cir. 2016) ............................................................................... 19
                                                                                                                   16 Microsoft Corp.,
                                                                                                                         993 F.Supp. 782 ..................................................................................................... 10
                                                                                                                   17 Montandon v. Triangle Publications, Inc.,
                                                                                                                   18    45 Cal.App.3d 938 ................................................................................................. 17
                                                                                                                      N.Y. Times v. Sullivan,
                                                                                                                   19    376 U.S. 254 (1964)............................................................................................... 16
                                                                                                                   20 Pippen v. NBCUniversal Media, LLC,
                                                                                                                         734 F.3d. 610 (7th Cir. 2013) ................................................................................ 19
                                                                                                                   21 Reader's Digest Assn. v. Superior Court,
                                                                                                                   22    37 Cal.3d 244 (1984) ............................................................................................. 18
                                                                                                                      Resolute Forest Products, Inc. v. Greenpeace International,
                                                                                                                   23    302 F.Supp.3d 1005 (2017) ................................................................................... 19
                                                                                                                   24 Statutes
                                                                                                                   25
                                                                                                                      CAL. CIV. CODE § 47(d) ......................................................................................... 5, 15
                                                                                                                   26 CALIFORNIA CIVIL CODE § 47(d)(2)(A)13 ............................................... i, 13, 15
                                                                                                                   27 California Civil Procedure Code § 425.16 ................................................................ 13
                                                                                                                   28
                                                                                                                                                                                   iv
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 6 of 31 Page ID #:902




                                                                                                                    1 Rules
                                                                                                                    2 Fed. R. Civ. P. 15(a)(2).............................................................................................. 12
                                                                                                                    3 FRCP 12(b)(6) ..............................................................................i, 1, 4, 12, 16, 20, 23
                                                                                                                      FRCP 12(b)(6) and 12(f) .......................................................................................... 24
                                                                                                                    4 FRCP 12(f)........................................................................................................... 22, 23
                                                                                                                    5
                                                                                                                    6
                                                                                                                    7
                                                                                                                    8
                                                                                                                    9
                                                                                                                   10
                                                                                                                   11
MANLY STEWART FINALDI




                                                                                                                   12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14
                                                                                                                   15
                                                                                                                   16
                                                                                                                   17
                                                                                                                   18
                                                                                                                   19
                                                                                                                   20
                                                                                                                   21
                                                                                                                   22
                                                                                                                   23
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28
                                                                                                                                                                                    v
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 7 of 31 Page ID #:903




                                                                                                                    1                MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                                                    2 I.      INTRODUCTION
                                                                                                                    3         Counterclaimant, Yasiel Puig, (hereinafter “Puig”) has filed a Counterclaim
                                                                                                                    4 cynically calculated to punish Plaintiff/Counter-Defendant, Jane Roe, (hereinafter
                                                                                                                    5 “Jane Roe”) for her speech on a matter of public interest. In fact, this matter is of
                                                                                                                    6 such public interest, that Puig himself entered into a public forum, deliberately
                                                                                                                    7 publicizing and arguing his defense – that Plaintiff has fabricated the entirety of her
                                                                                                                    8 claim in an attempt to “coerce money from a high-profile athlete.” But now, rather
                                                                                                                    9 than rely upon the power of speech to persuade, Puig attempts to invoke the Court’s
                                                                                                                   10 power in order to suppress and retaliate against protected speech he doesn’t like.
                                                                                                                   11         Puig’s counterclaim should be dismissed because it fails to state a claim for
MANLY STEWART FINALDI




                                                                                                                   12 which relief can be granted, under Federal Rule of Civil Procedure 12(b)(6). As a
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 threshold matter, all of the alleged defamatory statements made by Jane Roe are
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 entitled to absolute privilege under the true and fair reporting privilege, as they were
                                                                                                                   15 made during the course and scope of an ongoing judicial proceeding and they capture
                                                                                                                   16 the substance and gist of the allegations contained in the underlying proceedings. As
                                                                                                                   17 such, there are no statements to support any cause of action for defamation.
                                                                                                                   18         Even if the Court did not find that the statements were privileged, the
                                                                                                                   19 Counterclaim should still be dismissed because Puig has not and cannot adequately
                                                                                                                   20 plead malice. Accordingly, the Court should dismiss Puig’s counterclaim.
                                                                                                                   21 II.     FACTUAL        ALLEGATIONS          AND      RELEVANT         PROCEDURAL
                                                                                                                   22         HISTORY
                                                                                                                   23         A.    PLAINTIFF HAS SUFFERED SERIOUS AND LONG-LASTING
                                                                                                                   24               DAMAGE AS A RESULT OF THE SEXUAL ASSAULT
                                                                                                                   25               PERPETRATED BY PUIG.
                                                                                                                   26         This case involves a violent sexual assault perpetrated by Puig on Jane Roe.
                                                                                                                   27 On October 31, 2018, Jane Roe attended a Los Angeles Lakers game at the Staples
                                                                                                                   28 Center, where Puig was also present. First Amended Complaint, ⁋ 8-10 Exhibit “1”
                                                                                                                                                               1
                                                                                                                         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 8 of 31 Page ID #:904




                                                                                                                    1 to Declaration of Taylor Rayfield, (“Rayfield Decl.”.) As properly alleged in Jane
                                                                                                                    2 Roe’s operative Complaint, Puig followed Jane Roe into the bathroom. Id. Barring
                                                                                                                    3 Jane Roe from exiting the bathroom, Puig began grabbing at Jane Roe’s clothes in an
                                                                                                                    4 attempt to remove them. Id. Puig then began groping Jane Roe’s sexual organs. Id.
                                                                                                                    5 Despite her best efforts to escape, Puig used his considerable size advantage over Jane
                                                                                                                    6 Roe to pin her with one arm, while using the other hand to masturbate his exposed
                                                                                                                    7 penis and eventually ejaculating. Id. Despite Puig’s contentions, at no point did Jane
                                                                                                                    8 Roe consent to the events that took place in the restroom. Id. Rather, Plaintiff
                                                                                                                    9 desperately attempted to fight off Puig, and was terrified and scared for her safety. Id.
                                                                                                                   10           Consequently, on October 29, 2020, Jane Roe filed a Complaint against Puig,
                                                                                                                   11 alleging causes of action of (1) Assault and Battery; (2) Intentional Infliction of
MANLY STEWART FINALDI




                                                                                                                   12 Emotional Distress; (3) Negligence; and (4) False Imprisonment. Exhibit “9” to
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Rayfield Decl. On November 22, 2020, Jane Roe participated in a telephonic
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 interview with KTLA, wherein she recounted the details of her abuse.
                                                                                                                   15           Thereafter, on January 22, 2021, Puig filed a Motion to Dismiss Jane Roe’s
                                                                                                                   16 First Amended Complaint, which was ultimately denied by this Court. Accordingly,
                                                                                                                   17 on May 28, 2021, Puig filed an Answer and Counterclaim, alleging causes of action
                                                                                                                   18 for (1) Defamation Per Se and (2) Defamation Per Quod. Amended Answer and First
                                                                                                                   19 Counterclaim,1 attached as Exhibit “2” to Rayfield Decl. Puig alleged that specific
                                                                                                                   20 statements attributable to Jane Roe to media outlets, KTLA and ESPN, caused Puig
                                                                                                                   21 to suffer monetary harm equivalent to “at least $10 million.” Id. at ⁋ 48. Specifically,
                                                                                                                   22 Puig alleges that because of these statements, no teams in Major League Baseball
                                                                                                                   23 offered him a contract for the 2021 season. Id. at ⁋ 12.
                                                                                                                   24
                                                                                                                   25
                                                                                                                   26   Notably, Puig filed his original Answer and Counterclaim on May 28, 2021.
                                                                                                                        1

                                                                                                                      Thereafter, on the eve of Jane Roe’s deadline to file a responsive pleading, Puig filed
                                                                                                                   27 his First Amended Answer and Counterclaim, which contained a host of new – but
                                                                                                                   28 equally unavailing – allegations, all of which are addressed herein.
                                                                                                                                                                 2
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                         Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 9 of 31 Page ID #:905




                                                                                                                    1 ///
                                                                                                                    2            B.    YASIEL         PUIG,       THE       SELF-PROCLAIMED               'MOST
                                                                                                                    3                  MISUNDERSTOOD PLAYER IN BASEBALL'
                                                                                                                    4            Although Puig’s Counterclaim alleges that Jane Roe’s public statements
                                                                                                                    5 detailing her abuse are to blame for his inability to secure work in Major League
                                                                                                                    6 Baseball (“MLB” or “the League”) during the 2021 season, Puig failed to offer any
                                                                                                                    7 justification as to why he went unsigned during the 2020 season. Notably, Jane Roe’s
                                                                                                                    8 first public statement to KTLA was not made until November 2020 – well after the
                                                                                                                    9 conclusion of the 2020 season. Although Puig attributes his inability to secure
                                                                                                                   10 employment with MLB in 2020 to the fact that he contracted COVID-19,2 the fact
                                                                                                                   11 remains that he was a free agent in the months preceding his COVID diagnosis and
MANLY STEWART FINALDI




                                                                                                                   12 remained a free agent for months prior to Jane Roe’s KTLA interview in November.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                   13 Yasiel Puig Still a Free Agent After Positive COVID-19 Test, attached as Exhibit “4”
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                   14 to Rayfield Decl. Jane Roe maintains, and there is a wealth of evidence to support,
                                                                                                                   15 that Puig’s inability to secure employment amongst MLB teams stems from his long
                                                                                                                   16 standing reputation of misconduct and violence – both on and off the field - coupled
                                                                                                                   17 with repeated instance of tardiness, discipline, and disputes with fans, teammates, and
                                                                                                                   18 coaches alike. See Los Angeles Dodgers’ Yasiel Puig Aims Obscene Gesture Towards
                                                                                                                   19 Fans, attached as Exhibit “5” to Rayfield Decl.; Yasiel Puig Left Behind a
                                                                                                                   20 Complicated Dodgers Legacy, attached as Exhibit “6” to Rayfield Decl.; and Yasiel
                                                                                                                   21 Puig Was in a Benches-Clearing Brawl Minutes After He Reportedly Was Traded,
                                                                                                                   22 attached as Exhibit “7” to Rayfield Decl.
                                                                                                                   23            In fact, as a result of his widespread infamy, in an effort to rebrand and restore
                                                                                                                   24 his reputation, on December 14, 2020, Puig starred in a YouTube video entitled
                                                                                                                   25 “Yasiel Puig is the Most Misunderstood Player in Baseball,” seeking to explain away
                                                                                                                   26
                                                                                                                   27
                                                                                                                   28
                                                                                                                        2
                                                                                                                            See Puig Deposition Vol. 1, at 41:23-43:20, attached as Exhibit “3” to Rayfield Decl.
                                                                                                                                                                     3
                                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 10 of 31 Page ID
                                                                                                                                                    #:906



                                                                                                                      1 much of his prior conduct that teams and fans took issue with. Yasiel Puig is the Most
                                                                                                                      2 Misunderstood Player In Baseball, attached as Exhibit 8(b)” to Rayfield Decl.
                                                                                                                      3 Throughout the video, Puig attempts to portray his angry outbursts, proclivity for
                                                                                                                      4 inciting fights, bat flips, and other outlandish behavior as the result of his passion for
                                                                                                                      5 the sport. Id. Tellingly, however, the video does not address Jane Roe’s public
                                                                                                                      6 allegations of sexual assault against Puig. Clearly, in December of 2020 when he
                                                                                                                      7 released the video, Puig understood that his prior conduct in the League led teams and
                                                                                                                      8 the public to perceive him as a “problem player” – preventing him from getting signed
                                                                                                                      9 by any MLB teams. Rather than take accountability for his actions resulting in his
                                                                                                                     10 inability to obtain employment in the League, Puig now seeks to solely blame Plaintiff
                                                                                                                     11 for having the nerve to publicly speak out against him.
MANLY STEWART FINALDI




                                                                                                                     12 III.    PUIG'S COUNTERCLAIMS FOR DEFAMATION PER SE AND
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13         DEFAMATION PER QUOD SHOULD BE DISMISSED FOR FAILURE
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14         TO STATE A CLAIM UNDER FRCP 12(b)(6)
                                                                                                                     15         The Court should dismiss Puig’s First and Second Cause of Action for
                                                                                                                     16 Defamation due to his failure to state a claim for which relief can be granted, under
                                                                                                                     17 Federal Rule of Civil Procedure 12(b)(6).
                                                                                                                     18         Federal Rules of Civil Procedure (“FRCP”) 12(b)(6) requires a court to
                                                                                                                     19 evaluate de novo whether the complaint states a claim upon which relief can be
                                                                                                                     20 granted. E.g., Lee v. Los Angeles, 250 F. 3d 668, 679 (9th Cir. 2001). While all the
                                                                                                                     21 complaint’s factual allegations are taken as true and evaluated in Puig’s favor,
                                                                                                                     22 conclusory legal allegations of law do not suffice to defeat a motion to dismiss. Id.
                                                                                                                     23 Under FRCP 12(b)(6), a complaint “must be dismissed when [the party’s] allegations
                                                                                                                     24 fail to set forth a set of facts which, if true, would entitle complainant to relief.” Tatung
                                                                                                                     25 Co., Ltd. v. Shu Tzu Hsu, F. Supp. 3d 1036, 1057 (C.D. Cal. 2014) (citing Bell Atl.
                                                                                                                     26 Corp. v. Twombly, 550 U.S. 544, 555 (2017); Ashcroft v. Iqbal, 556 U.S. 662, 679
                                                                                                                     27 (2009)). To survive a motion to dismiss under Rule 12(b)(6), “a complaint must
                                                                                                                     28 contain sufficient factual matter, accepted as true, to state a claim to relief that is
                                                                                                                                                                  4
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 11 of 31 Page ID
                                                                                                                                                    #:907



                                                                                                                      1 plausible on its face.” Ashcroft, 556 U.S. at 678 (citation omitted).
                                                                                                                      2
                                                                                                                      3           A.     JANE ROE'S ALLEGEDLY DEFAMATORY STATEMENTS
                                                                                                                      4                  ARE    SUBJECT TO          CALIFORNIA'S FAIR             AND     TRUE
                                                                                                                      5                  REPORTING PRIVILEGE
                                                                                                                      6           Under California law,3 defamation is “the intentional publication of a statement
                                                                                                                      7 of fact which is false, unprivileged, and has a natural tendency to injure or which
                                                                                                                      8 causes special damages.” Makaeff v. Trump Univ., 715 F. 3d 254, 264 (9th Cir. 2013)
                                                                                                                      9 (quoting Gilbert v. Sykes, 53 Cal. Rptr. 3d 752, 764 (Cal. Ct. App. 2007) (emphasis
                                                                                                                     10 added).
                                                                                                                     11           The fair and true reporting privilege, codified as CAL. CIV. CODE § 47(d),
MANLY STEWART FINALDI




                                                                                                                     12 classifies as privileged any publications or broadcasts made “(1) [b]y a fair and true
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 report in, or a communication to, a public journal, of (A) a judicial, (B) legislative, or
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 (C) other public official proceeding, or (D) of anything said in the course thereof, or
                                                                                                                     15 (E) of a verified charge or complaint made by any person to a public official, upon
                                                                                                                     16 which complaint a warrant has been issued.” This privilege applies specifically to
                                                                                                                     17 communications to the press, and it requires only that the report be fair and true, not
                                                                                                                     18 that it further any underlying litigation. Argentieri v. Zuckerberg, 214 Cal. Rptr. 3d
                                                                                                                     19 358, 372 (Cal. Ct. App. 2017). As discussed infra, while Puig is unable to prove Jane
                                                                                                                     20 Roe made her statements to the press with actual malice, the fair and true reporting
                                                                                                                     21 privilege is absolute and applies regardless of the motivation for making the report.
                                                                                                                     22 Id.
                                                                                                                     23           To be “fair and true,” the report must capture “the substance, the ‘gist’ or
                                                                                                                     24 ‘sting,’ of the subject proceedings.’” Argentieri, 214 Cal. Rptr. 3d at 373 (quoting
                                                                                                                     25 Braun v. Chron. Publ’g Co., 52 Cal. App. 4th 1036, 1050 n.6 (Cal. Ct. App. 1997)).
                                                                                                                     26
                                                                                                                     27  California law applies to these causes of action because the case is in Federal Court
                                                                                                                          3

                                                                                                                     28 due to diversity jurisdiction.
                                                                                                                                                                  5
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 12 of 31 Page ID
                                                                                                                                                    #:908



                                                                                                                      1 “‘Fair and true’ . . . does not refer to the truth or accuracy of the matters asserted in
                                                                                                                      2 the judicial proceedings, but rather to the accuracy of the challenged statements with
                                                                                                                      3 respect to what occurred in the judicial proceedings.” Healthsmart Pac., Inc. v.
                                                                                                                      4 Kabateck, 212 Cal. Rptr. 3d 589, 603 (Cal. Ct. App. 2016). Whether the report is fair
                                                                                                                      5 and true is measured by the “natural and probable effect” of the report “on the mind
                                                                                                                      6 of the average reader.” Id. (quoting Braun, 52 Cal. App. 4th at 1050 n.6) (internal
                                                                                                                      7 quotation marks omitted). Because the defendant is entitled to a “certain degree of
                                                                                                                      8 ‘flexibility/literary license,’” the privilege applies even when the report exhibits a
                                                                                                                      9 “slight inaccuracy in details,” so long as the divergence does not “lead the reader to
                                                                                                                     10 be affected differently by the report than he or she would be by the actual truth.” Id.
                                                                                                                     11 (quoting J-M Mfg. Co. v. Phillips & Cohen LLP, 201 Cal. Rptr. 3d 782, 792 (Cal. Ct.
MANLY STEWART FINALDI




                                                                                                                     12 App. 2016)).
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13        Each of the publications cited to by Puig are undoubtedly “public journals”
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 within the meaning of the statute. See Green v. Cortez, 199 Cal. Rptr. 221, 224 (Cal.
                                                                                                                     15 Ct. App. 1984) (explaining that a television broadcast company and newspapers “are
                                                                                                                     16 no doubt ‘public journals’ within the meaning of the statute.”).
                                                                                                                     17        As a threshold matter, Jane Roe filed her Complaint against Puig on October
                                                                                                                     18 29, 2020. Complaint, attached as Exhibit “9” to Rayfield Decl. Thereafter, Puig
                                                                                                                     19 successfully petitioned to remove this action to federal court, and on December 30,
                                                                                                                     20 2020, Jane Roe filed her First Amended Complaint against Puig, asserting identical
                                                                                                                     21 allegations and causes of action as in her original Complaint. First Amended
                                                                                                                     22 Complaint, Exhibit “1” to Rayfield Decl. Accordingly, at the time Jane Roe made any
                                                                                                                     23 public statements, judicial proceedings had already been initiated against Puig.
                                                                                                                     24 Rayfield Decl. ⁋ 3.
                                                                                                                     25               1.      Jane Roe's Statements to KTLA Are Privileged Pursuant to
                                                                                                                     26                       the Fair and True Reporting Privilege
                                                                                                                     27        In Puig’s Counterclaim, he quotes Jane Roe’s statement to Mary Beth McDade:
                                                                                                                     28               “[PUIG] grabbed me and he was touching himself, which
                                                                                                                                                               6
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 13 of 31 Page ID
                                                                                                                                                    #:909



                                                                                                                      1                  (sic) he pulled himself really close to me and wouldn’t let
                                                                                                                                         me go… I walked into the restroom and felt someone
                                                                                                                      2                  behind me, next thing I know the door was slammed. I
                                                                                                                                         really had no way of getting out… He was just saying like,
                                                                                                                      3                  come on baby, like weird things like that. It was traumatic.
                                                                                                                                         It was very, very traumatic.”
                                                                                                                      4
                                                                                                                      5 Answer and Counterclaim, ⁋ 38, attached as Exhibit “2” to Rayfield Decl. Puig
                                                                                                                      6 further alleges that he was defamed by a statement by Jane Roe’s counsel wherein she
                                                                                                                      7 indicated that the text messages contain Puig’s admission that “something happened”
                                                                                                                      8 between the parties. Answer and Counterclaim, ⁋ 38. Puig’s amended counterclaim
                                                                                                                      9 makes much this alleged defamatory statement. However, despite his best efforts to
                                                                                                                     10 save his claim by including this statement by counsel, it is equally privileged by the
                                                                                                                     11 fair and true reporting privilege. Jane Roe’s complaint expressly states that something
MANLY STEWART FINALDI




                                                                                                                     12 did happen between her and Puig – sexual assault. Ironically, Puig’s own
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Counterclaim also alleges that something happened – consensual intercourse.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 Accordingly, this statement is absolutely privileged under the fair and true reporting
                                                                                                                     15 privilege as it accurately captures the 'gist' of Jane Roe's Complaint.
                                                                                                                     16           Moreover, as set forth in detail below, this statement by counsel is further
                                                                                                                     17 entitled to privilege under the First Amendment as a statement of opinion. Puig and
                                                                                                                     18 his counsel’s own statements again belie their allegations of defamation. Specifically,
                                                                                                                     19 in a public statement issued by Puig and his counsel, Mr. Mason argues that the text
                                                                                                                     20 message exchanges between the parties “completely exonerate” Puig. Yasiel Puig
                                                                                                                     21 Press Release, attached as Exhibit “10” to Rayfield Decl. While Jane Roe maintains
                                                                                                                     22 that the text messages clearly demonstrate that the sexual assault did occur 4, it is
                                                                                                                     23
                                                                                                                     24
                                                                                                                          Tellingly absent from Puig’s recitation and misrepresentation of facts in his
                                                                                                                          4
                                                                                                                     25 Amended Counterclaim, is a text message Puig sent to Jane Roe almost immediately
                                                                                                                     26 following the sexual assault wherein he stated: “Private [sic] between me and me [sic]
                                                                                                                        everything that happens no one has to know[.]” Text Messages, Exhibit "1" to Roe
                                                                                                                     27 Decl. Accordingly, by Puig’s own admission, something did happen – making
                                                                                                                     28
                                                                                                                                                                   7
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 14 of 31 Page ID
                                                                                                                                                    #:910



                                                                                                                      1 Puig’s opinion that they have the opposite effect and demonstrate that Jane Roe’s
                                                                                                                      2 claims are “based on provably false claims.” Id. The parties have a clear difference
                                                                                                                      3 opinion as to the interpretation of these texts; however, public statements expressing
                                                                                                                      4 differing opinions are not actionable as defamation. Even when viewing these
                                                                                                                      5 statements “in context of the interview” Jane Roe maintains that Puig’s text
                                                                                                                      6 messaging stating “Private [sic] between me and me [sic] everything that happens no
                                                                                                                      7 one has to know” does constitute an admission of wrongdoing. Text Messages,
                                                                                                                      8 attached as Exhibit "1" to Roe Decl.
                                                                                                                      9         Jane Roe’s report to KTLA not only captures the substance or “gist” of the
                                                                                                                     10 allegations in the pleadings, but almost recounts the pled allegations verbatim.
                                                                                                                     11 Further, any statements of opinion made by Jane Roe are protected under the First
MANLY STEWART FINALDI




                                                                                                                     12 Amendment. “Because a defamatory statement must contain a provable falsehood,
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 courts distinguish between statements of fact and statements of opinion for purposes
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 of defamation liability.” Jackson, 217 Cal. Rptr. 3d at 253 (citing GetFugu, Inc. v.
                                                                                                                     15 Patton Boggs LLP, 162 Cal. Rptr. 3d 831, 842 (Cal. Ct. App. 2013). Moreover, Jane
                                                                                                                     16 Roe’s statements to KTLA were made during an ongoing judicial proceeding and
                                                                                                                     17 truthfully and fairly report the gist of the subject proceeding. Her complaint laid out
                                                                                                                     18 how she was assaulted and that she was traumatized. These statements to the press
                                                                                                                     19 after the Complaint was filed absolutely captures the substance and gist of the
                                                                                                                     20 proceedings and as such are entitled to absolute privilege under the fair and true
                                                                                                                     21 reporting privilege and/or First Amendment.
                                                                                                                     22                2.    Jane Roe's Statements to ESPN Are Privileged Pursuant to the
                                                                                                                     23                      Fair and True Reporting Privilege
                                                                                                                     24         With respect to Jane Roe’s allegedly defamatory statements in her March 2021
                                                                                                                     25
                                                                                                                     26
                                                                                                                          counsel’s statements further privileged as true.
                                                                                                                     27
                                                                                                                     28
                                                                                                                                                                    8
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 15 of 31 Page ID
                                                                                                                                                    #:911



                                                                                                                      1 interview with ESPN, Puig alleges that Jane Roe made the following statements: “that
                                                                                                                      2 PUIG physically restrained JANE ROE in the bathroom of the Chairman’s room, that
                                                                                                                      3 he did so by pinning with his forearm, that he tried to take her clothes off, that he
                                                                                                                      4 groped her, that he exposed himself to her and that he masturbated in front of her.”
                                                                                                                      5 Answer and Counterclaim, ⁋ 42, attached as Exhibit “2” to Rayfield Decl. Again,
                                                                                                                      6 these alleged defamatory statements nearly mirror Jane Roe’s allegations in her
                                                                                                                      7 Complaint. As such, they are similarly entitled to absolute privilege under the fair and
                                                                                                                      8 true reporting privilege.
                                                                                                                      9               3.     Allegedly Defamatory Statements Reported by the Cincinnati
                                                                                                                     10                      Enquirer
                                                                                                                     11         As an initial matter, neither Jane Roe nor her counsel made any statements to
MANLY STEWART FINALDI




                                                                                                                     12 the Cincinnati Enquirer (“Enquirer”). Rayfield Decl. ⁋ 3. The allegedly defamatory
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 statements Puig seeks to hold Jane Roe accountable for which were posted by the
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 Enquirer, were taken directly from a public press release issued by Jane Roe’s counsel
                                                                                                                     15 on April 14, 2021. Id. In fact, this statement by counsel was released in response to
                                                                                                                     16 Puig and his counsel's April 13, 2021 press release wherein they alleged that Jane Roe
                                                                                                                     17 had fabricated the entirety of her claim and that Jane Roe had "propositioned" Puig
                                                                                                                     18 for a sexual encounter, in a transparent attempt to garner public favor. Yasiel Puig
                                                                                                                     19 Press Release, attached as Exhibit “10” to Rayfield Decl. Regardless, all of the
                                                                                                                     20 statements Puig claims to have been defamed by are absolutely protected by various
                                                                                                                     21 privileges, as discussed supra.
                                                                                                                     22         The first portion of counsel’s quoted statement indicates that after Jane Roe
                                                                                                                     23 was sexually assaulted by Puig, he sent her 18 text messages, begging to see her.
                                                                                                                     24 Amended Answer and Counterclaim, ⁋ 46. This statement is demonstrably true – and
                                                                                                                     25 even Puig concedes this point. Text Messages, attached as Exhibit "1" to Roe Decl.;
                                                                                                                     26 see also Amended Answer and Counterclaim, ⁋ 21. Accordingly, these statements are
                                                                                                                     27 not actionable under a theory of defamation. Next, Puig cites to a quotation by counsel
                                                                                                                     28 where in stated that Jane Roe was “fearful of a further attack or retribution by [PUIG],
                                                                                                                                                                   9
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 16 of 31 Page ID
                                                                                                                                                    #:912



                                                                                                                      1 our client attempted to de-escalate his behavior by providing curt responses to the
                                                                                                                      2 texts and later ignoring him. Our client did nothing to encourage this behavior.” Id. at
                                                                                                                      3 ⁋ 46. Jane Roe’s operative complaint vividly describes Puig’s violent and aggressive
                                                                                                                      4 behavior, which caused Jane Roe to suffer great fear and mental anguish. So much so,
                                                                                                                      5 that to this day, Jane Roe is “paranoid everywhere she goes, for fear of what may
                                                                                                                      6 happen. She feels like her life went from a happy, driven place, to a place of fear.”
                                                                                                                      7 First Amended Complaint, ⁋ 6. Accordingly, this statement clearly captures the ‘gist’
                                                                                                                      8 of the allegations of the Complaint. Moreover, these statements to not constitute a
                                                                                                                      9 “deviation of such a ‘substantial character’ that it ‘produce[s] a different effect on the
                                                                                                                     10 reader” to warrant the suspension of the true and fair reporting privilege. Argentieri
                                                                                                                     11 v. Zuckerberg, 8 Cal.App.5th 768, 790 (quoting Microsoft Corp., 993 F.Supp. 782,
MANLY STEWART FINALDI




                                                                                                                     12 784).
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13         Finally, Puig goes on to quote Jane Roe’s counsel saying, “This is another event
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 in a pattern of violent and brutish behavior by [PUIG], while attempting to breathe
                                                                                                                     15 life into his dying career.” Amended Answer and Complaint, ⁋ 46. Again, this
                                                                                                                     16 adequately captures the substance of Jane Roe’s pled allegations, as following a
                                                                                                                     17 woman into a bathroom and groping her sexual organs, pinning her down and
                                                                                                                     18 masturbating unquestionably constitutes violent and brutish behavior as alleged by
                                                                                                                     19 Jane Roe. First Amended Complaint, ⁋⁋ 8, 16, 22, 3. This use of flexibility and literary
                                                                                                                     20 licenses does not run afoul of the true and fair reporting privilege. J-M Manufacturing
                                                                                                                     21 Co., 247 Cal.App.4th 87, 98. Notably, as detailed infra, this is also subject to First
                                                                                                                     22 Amendment protection as a statement of opinion by counsel.
                                                                                                                     23               4.     Statements Privileged under the First Amendment as
                                                                                                                     24                      Statement of Opinion
                                                                                                                     25         "A plaintiff claiming defamation by implication may not construct an
                                                                                                                     26 actionable statement by reading whatever implication it wishes into the defendants'
                                                                                                                     27 words, and the implications drawn from the statement must convey facts, not
                                                                                                                     28 opinions." Issa v. Applegate, 31 Cal.App.5th 689, 707 (2019). In reviewing a
                                                                                                                                                              10
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 17 of 31 Page ID
                                                                                                                                                    #:913



                                                                                                                      1 defamation claim, a court must ask as a threshold matter whether a reasonable
                                                                                                                      2 factfinder could conclude that the contested statement implies an assertion of
                                                                                                                      3 objective fact; if the answer is no, the claim is foreclosed by the First Amendment. Id.
                                                                                                                      4 Under the First Amendment there is no such thing as a false idea, and thus statements
                                                                                                                      5 of opinion can never subject the speaker to liability for making a false and defamatory
                                                                                                                      6 statement. John Doe 2 v. Superior Court, 1 Cal.App.5th 1300, 1313 (2016). Puig
                                                                                                                      7 contends to have been defamed by a statement made by Jane Roe's counsel indicating
                                                                                                                      8 the existence of text messages proving Puig sexually assaulted Jane Roe. Amended
                                                                                                                      9 Answer and Counterclaim, ¶ 38. Following Puig and his counsel's public statements
                                                                                                                     10 calling Jane Roe's allegations of sexual abuse a fabrication by "someone looking for
                                                                                                                     11 a payday," Jane Roe's counsel in turn issued a press release, which was ultimately
MANLY STEWART FINALDI




                                                                                                                     12 published by the Cincinnati Enquirer. Puig alleges to have been defamed by counsel's
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 comment: "This is another event in a pattern of violent and brutish behavior by
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 [PUIG], while attempting to breathe new life into his dying career." Id. at ¶ 46.
                                                                                                                     15 Viewing the statement in the context in which it was published, is clearly does not
                                                                                                                     16 imply any assertion of objective facts. Rather, it constitutes an opinion by counsel,
                                                                                                                     17 formed in response to Puig's public attempt to victim blame, in hopes of garnering
                                                                                                                     18 public favor. Though Puig may not like or agree with counsel's characterization of his
                                                                                                                     19 behavior, such statements are not actionable under a theory of defamation.
                                                                                                                     20        Moreover, as noted supra, statements by counsel that she is in possession of
                                                                                                                     21 text messages proving that Puig sexually assaulted Jane Roe and that the texts
                                                                                                                     22 demonstrate that "something happened" are not actionable defamatory statements. Id.
                                                                                                                     23 at ¶ 38. In viewing the text message sent by Puig almost immediately following the
                                                                                                                     24 sexual assault, wherein Puig warned Jane Roe to keep what happened "private"
                                                                                                                     25 between them, followed by a barrage of 17 other unanswered text messages, counsel
                                                                                                                     26 opined that this admissible evidence demonstrates the validity of Jane Roe's claims
                                                                                                                     27 that she was sexually abused by Puig. Conversely, in Puig and his counsels publicly
                                                                                                                     28 issued press release, Mr. Mason argues that the text message exchanges between the
                                                                                                                                                                11
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 18 of 31 Page ID
                                                                                                                                                    #:914



                                                                                                                      1 parties “completely exonerate” Puig. See Exhibit “10” to Rayfield Decl. The parties
                                                                                                                      2 clearly have a different opinion as to the interpretation of the texts and how they
                                                                                                                      3 support the parties respective case. However, counsel's expressed opinions as to the
                                                                                                                      4 interpretation of evidence does not constitute as defamation.
                                                                                                                      5               5.     Since All of the Statements Are Privileged, Puig Had Failed to
                                                                                                                      6                      Set Forth Facts to Support His Cause of Action and Therefore
                                                                                                                      7                      the Counterclaim Should be Dismissed
                                                                                                                      8         Under FRCP 12(b)(6), a complaint “must be dismissed when [the party’s]
                                                                                                                      9 allegations fail to set forth a set of facts which, if true, would entitle complainant to
                                                                                                                     10 relief.” Tatung Co., Ltd. v. Shu Tzu Hsu, F. Supp. 3d 1036, 1057 (C.D. Cal. 2014)
                                                                                                                     11 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2017); Ashcroft v. Iqbal, 556
MANLY STEWART FINALDI




                                                                                                                     12 U.S. 662, 679 (2009)).
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13         As outlined above all of the “statements” that Puig alleges to support his claim
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 for defamation are privileged statements and therefore he has not alleged any
                                                                                                                     15 statements to support a cause of action for defamation since defamation is “the
                                                                                                                     16 intentional publication of a statement of fact which is false, unprivileged, and has a
                                                                                                                     17 natural tendency to injure or which causes special damages.” Makaeff v. Trump Univ.,
                                                                                                                     18 715 F. 3d 254, 264 (9th Cir. 2013) (quoting Gilbert v. Sykes, 53 Cal. Rptr. 3d 752,
                                                                                                                     19 764 (Cal. Ct. App. 2007) (emphasis added). Therefore, the Counterclaim should be
                                                                                                                     20 dismissed.
                                                                                                                     21               6.     Because Jane Roe's Statements Are All Privileged Under the
                                                                                                                     22                      Fair and True Reporting Privilege, Puig's Counterclaim
                                                                                                                     23                      Cannot Be Saved by an Amendment
                                                                                                                     24         Federal Rules of Civil Procedure provide that “[t]he court should freely give
                                                                                                                     25 leave [to amend] when justice so requires. Fed. R. Civ. P. 15(a)(2). Where a motion
                                                                                                                     26 to dismiss is granted, a district court should provide leave to amend, unless it is clear
                                                                                                                     27 that the complaint could not be saved by any amendment. See Eminence Capital,
                                                                                                                     28 LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). As it applies here, even in
                                                                                                                                                                12
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 19 of 31 Page ID
                                                                                                                                                    #:915



                                                                                                                      1 viewing the three public statements in their entirety, all of Jane Roe’s statements are
                                                                                                                      2 absolutely privileged under the fair and true reporting privilege. As such, Puig’s
                                                                                                                      3 counterclaim cannot be saved by an amendment and should be dismissed outright.
                                                                                                                      4         Critically, on June 11, 2021 and June 25, 2021, during the parties meet and
                                                                                                                      5 confer conference regarding Jane Roe’s intent to file the instant motion and a Motion
                                                                                                                      6 to Strike pursuant to California Civil Procedure Code § 425.16 (filed concurrently
                                                                                                                      7 herewith), Jane Roe clearly and unequivocally laid out her basis for filing these
                                                                                                                      8 motions. Rayfield Decl. ⁋ 4. Counsel made clear that she believed all statements as
                                                                                                                      9 pled were protected under the true and fair reporting privilege or were otherwise
                                                                                                                     10 entitled to protection under the First Amendment and therefore could not be saved by
                                                                                                                     11 any amendment. Id. Thereafter, on the eve of Jane Roe’s deadline to file these
MANLY STEWART FINALDI




                                                                                                                     12 motions, Puig filed his Amended Answer and Counterclaim. See generally, Amended
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Answer and Counterclaim. In it, Puig added a host of new – but ultimately unavailing
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 – “facts” and allegations in a transparent attempt to salvage his baseless and frivolous
                                                                                                                     15 counterclaim. Puig clearly expended a great deal of time and effort attempting to set
                                                                                                                     16 forth all of the best facts he could to save his causes of action for defamation.
                                                                                                                     17 However, even this is not enough to save his counterclaim. Puig has already gotten
                                                                                                                     18 two bites of the apple in making baseless accusations against Jane Roe. Puig’s
                                                                                                                     19 Amended Counterclaim only serves to demonstrate that his complaint cannot be
                                                                                                                     20 saved by any amendment. Accordingly, Jane Roe respectfully requests the Court
                                                                                                                     21 dismiss Puig’s counterclaim without leave to amend.
                                                                                                                     22         B.    JANE ROE'S COUNSEL'S PUBLIC STATEMENTS ARE NOT
                                                                                                                     23               EXEMPT BY CALIFORNIA CIVIL CODE § 47(d)(2)(A)
                                                                                                                     24         California Civil Code § 47(d)(2)(A) holds that statements made in violation of
                                                                                                                     25 Rule 3.6 (formerly Rule 5-120) of the State Bar Rules of Professional Conduct are
                                                                                                                     26 exempt from protection under the fair and true reporting privilege. State Bar Rule of
                                                                                                                     27 Professional Conduct 3.6(a) states:
                                                                                                                     28               "A lawyer who is participating or has participated in the
                                                                                                                                                                13
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 20 of 31 Page ID
                                                                                                                                                    #:916



                                                                                                                      1                investigation or litigation of a matter shall not make an
                                                                                                                                       extrajudicial statement that the lawyer knows* or
                                                                                                                      2                reasonably should know* will (i) be disseminated by means
                                                                                                                                       of public communication and (ii) have a substantial*
                                                                                                                      3                likelihood of materially prejudicing an adjudicative
                                                                                                                                       proceeding in the matter." (emphasis added).
                                                                                                                      4
                                                                                                                                During the parties second meet and confer conference prior to the filing of the
                                                                                                                      5
                                                                                                                          instant Motion, counsel for Puig indicated for the first time that Jane Roe's counsel's
                                                                                                                      6
                                                                                                                          statements, in general, ran afoul of Rule 3.6, because they materially prejudiced the
                                                                                                                      7
                                                                                                                          defendant- Puig. However, this is not the rule. If it was, any statement made by a
                                                                                                                      8
                                                                                                                          party that was prejudicial to the opposing party would violate this rule. Rather, Puig
                                                                                                                      9
                                                                                                                          must demonstrate that the statements made by counsel were made with knowledge
                                                                                                                     10
                                                                                                                          that they would materially prejudice the adjudicative proceeding itself. Puig has not
                                                                                                                     11
MANLY STEWART FINALDI




                                                                                                                          – and cannot – make such a showing.
                                                                                                                     12
                                                                                                                                Moreover, any assertion by Puig that counsel's press release disseminated by
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                          the Cincinnati Enquirer violate 3.6 should be dismissed outright pursuant to Rule
                                                                                                                     14
                                                                                                                          3.6(c):
                                                                                                                     15
                                                                                                                                       Notwithstanding paragraph (a), a lawyer may make a
                                                                                                                     16                statement that a reasonable lawyer would believe is
                                                                                                                                       required to protect a client from the substantial undue
                                                                                                                     17                prejudicial effect of recent publicity not initiated by the
                                                                                                                                       lawyer or the lawyer's client. A statement made pursuant to
                                                                                                                     18                this paragraph shall be limited to such information as is
                                                                                                                                       necessary to mitigate the recent adverse publicity.
                                                                                                                     19
                                                                                                                                Counsel's April 14, 2021 press release was made in order to protect Jane Roe
                                                                                                                     20
                                                                                                                          from the undue and prejudicial effect of Puig's blatantly false and misleading press
                                                                                                                     21
                                                                                                                          release. Rayfield Decl. ¶ 3. The subsequent information put out by counsel related to
                                                                                                                     22
                                                                                                                          Puig's barrage of 18 text messages (all of which went unanswered) and Jane Roe's
                                                                                                                     23
                                                                                                                          eventual responses was necessary in order to rebut Puig's misrepresentation that Jane
                                                                                                                     24
                                                                                                                          Roe sent Puig "a series of affectionate and endearing messages." See Exhibit “11” to
                                                                                                                     25
                                                                                                                          Rayfield Decl. Puig and his counsel's further gross and intentional misrepresentation
                                                                                                                     26
                                                                                                                          that Jane Roe was heterosexual woman engaged to a male, by indicating that she lied
                                                                                                                     27
                                                                                                                          about the assault so her "fiancé" would not find out, forced Jane Roe to publicly clarify
                                                                                                                     28
                                                                                                                                                                     14
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 21 of 31 Page ID
                                                                                                                                                    #:917



                                                                                                                      1 that she is a lesbian and her female fiancée was present with her on the night of the
                                                                                                                      2 assault. Response to Yasiel Puig's Press Statement, attached as Exhibit "11" to
                                                                                                                      3 Rayfield Decl. Because Jane Roe and her counsel's subsequent statements as
                                                                                                                      4 published by the Cincinnati Enquirer were made necessary by Puig's blatantly false
                                                                                                                      5 and prejudicial press release, they are permissible pursuant to Rule 3.6(c) and
                                                                                                                      6 therefore do not violate California Civil Code § 47(d)(2)(A).
                                                                                                                      7           Puig has not alleged that Jane Roe's counsel made any defamatory statements
                                                                                                                      8 contained in the ESPN article that violate Rule 3.6, and Jane Roe contends there are
                                                                                                                      9 none. With respect to counsel's statements in the KTLA interview, Puig's argument is
                                                                                                                     10 meritless. Puig has not put forth any evidence demonstrating that Jane Roe's counsel
                                                                                                                     11 knew or should have known that the statement had a substantial likelihood of
MANLY STEWART FINALDI




                                                                                                                     12 materially prejudicing the sexual abuse case at hand. The statement was issued long
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 before any jury pool was formed – in fact, it was issued well before a trial date was
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 even selected – and it did not set forth any information that Puig has contended is
                                                                                                                     15 inadmissible. To the contrary, Puig contends that the text messages constitute
                                                                                                                     16 evidence that "completely exonerate" him. Id. While Puig may not like the statements,
                                                                                                                     17 they are not defamatory or in violation of the Rules on Trial Publicity as they are
                                                                                                                     18 ostensibly true 5 and a fair summary of the filed complaint.         Accordingly, any
                                                                                                                     19 arguments put forth by Puig that counsel's public statements are exempt from the
                                                                                                                     20 privilege pursuant to California Civil Code § 47(d)(2)(A) should be dismissed
                                                                                                                     21 outright.
                                                                                                                     22 IV.       PUIG'S COUNTERCLAIM HAS NOT BEEN PLED WITH REQUISITE
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26   Again, Jane Roe maintains that Puig's text immediately after the assault warning her
                                                                                                                          5

                                                                                                                        that what happened was "private" between them, followed by a barrage of 17 other
                                                                                                                     27 unanswered text messages, do in fact demonstrate that Puig sexually assaulted Jane
                                                                                                                     28 Roe. See Text Messages, Exhibit "1" to Roe Decl.
                                                                                                                                                                  15
                                                                                                                              MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 22 of 31 Page ID
                                                                                                                                                    #:918



                                                                                                                      1         SPECIFICITY AS HE CANNOT MEET THAT BURDEN
                                                                                                                      2         Federal Rules of Civil Procedure (“FRCP”) 12(b)(6) requires a court to
                                                                                                                      3 evaluate de novo whether the complaint states a claim upon which relief can be
                                                                                                                      4 granted. E.g., Lee v. Los Angeles, 250 F. 3d 668, 679 (9th Cir. 2001). While all the
                                                                                                                      5 complaint’s factual allegations are taken as true and evaluated in Puig’s favor,
                                                                                                                      6 conclusory legal allegations of law do not suffice to defeat a motion to dismiss. Id.
                                                                                                                      7               1.     Puig Cannot Satisfy His Burden of Presenting Clear and
                                                                                                                      8                      Convincing Evidence that Jane Roe's Statements Were False
                                                                                                                      9                      and Made with Actual Malice
                                                                                                                     10         Under California law, defamation is “the intentional publication of a statement
                                                                                                                     11 of fact which is false, unprivileged, and has a natural tendency to injure or which
MANLY STEWART FINALDI




                                                                                                                     12 causes special damages.” Makaeff v. Trump Univ., 715 F. 3d 254, 264 (9th Cir. 2013)
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 (quoting Gilbert v. Sykes, 53 Cal. Rptr. 3d 752, 764 (Cal. Ct. App. 2007)). A plaintiff
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 bringing a defamation claim must prove four elements: (1) that defendant published
                                                                                                                     15 the statements; (2) that the statements were about plaintiff; (3) the statements were
                                                                                                                     16 false; and (4) defendant failed to use reasonable care to determine the truth or falsity
                                                                                                                     17 of the statements. Hecimovich v. Encinal Sch. Parent Teacher Org., 203 Cal.App.4th
                                                                                                                     18 450, 470 (2012).
                                                                                                                     19         However, public figures suing for defamation must further prove with
                                                                                                                     20 “convincing clarity” that alleged defamatory statements were made with “actual
                                                                                                                     21 malice;” that is, “with knowledge that it was false or with reckless disregard of
                                                                                                                     22 whether it was false or not.” N.Y. Times v. Sullivan, 376 U.S. 254, 279-80, 285-86
                                                                                                                     23 (1964); Curtis Publ’g Co. v. Butts, 388 U.S. 130, 155 (1967); Gertz v. Welch, 418
                                                                                                                     24 U.S. 323, 342, 344 (1974).
                                                                                                                     25                      (a)   Puig is a Public Figure
                                                                                                                     26         Puig, by his own admission, is a public figure. Deposition Transcript of Yasiel
                                                                                                                     27 Puig, Vol 1 59:18, Exhibit “3” to Rayfield Decl. Individuals like Puig who “achieve
                                                                                                                     28 such pervasive fame or notoriety . . . become[] a public figure for all purposes and in
                                                                                                                                                                  16
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 23 of 31 Page ID
                                                                                                                                                    #:919



                                                                                                                      1 all contexts.” Gertz, 418 U.S. at 351. “Public figures' are those persons who, though
                                                                                                                      2 not public officials, are ‘involved in issues in which the public has a justified and
                                                                                                                      3 important interest.’ Such figures are, of course, numerous and include artists, athletes,
                                                                                                                      4 business people, dilettantes, anyone who is famous or infamous because of who he is
                                                                                                                      5 or what he has done. Montandon v. Triangle Publications, Inc., 45 Cal.App.3d 938,
                                                                                                                      6 946 (quoting Cepeda v. Cowles Magazines and Broadcasting, Inc., (9 Cir. 1968) 392
                                                                                                                      7 F.2d 417, 419). Indeed, in a public statement shared by Puig with his nearly 900,000
                                                                                                                      8 Twitter followers, in a transparent attempt to garner public sympathy and cast blame
                                                                                                                      9 on Jane Roe, Puig’s attorney, Mr. Alan Jackson, is quoted saying:
                                                                                                                     10                  “The evidence we have accumulated is overwhelming
                                                                                                                                         and it confirms that the allegations are untrue, and this
                                                                                                                     11                  is nothing more than an attempt to use the legal system to
                                                                                                                                         coerce money from a high-profile athlete.”
MANLY STEWART FINALDI




                                                                                                                     12
                                                                                                                          Yasiel Puig Press Release, attached as Exhibit “10 to Rayfield Decl. (emphasis
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                          added). Even Puig’s own attorneys classify Puig as a “high-profile,” well-known
                                                                                                                     14
                                                                                                                          athlete. Id.
                                                                                                                     15
                                                                                                                                 Courts have held that “there is a public interest which attaches to people who,
                                                                                                                     16
                                                                                                                          by their accomplishments, mode of living, professional standing or calling, create a
                                                                                                                     17
                                                                                                                          legitimate and widespread attention to their activities. Certainly, the accomplishments
                                                                                                                     18
                                                                                                                          and way of life of those who have achieved a marked reputation or notoriety by
                                                                                                                     19
                                                                                                                          appearing before the public such as actors and actresses [and] professional athletes, .
                                                                                                                     20
                                                                                                                          . . may legitimately be mentioned and discussed in print or on radio or television. Such
                                                                                                                     21
                                                                                                                          public figures have to some extent lost the right of privacy, and it is proper to go
                                                                                                                     22
                                                                                                                          further in dealing with their lives and public activities than with those of entirely
                                                                                                                     23
                                                                                                                          private persons.” Jackson v. Mayweather, 217 Cal. Rptr. 3d 234, 250 (Cal. Ct. App.
                                                                                                                     24
                                                                                                                          2017) (quoting Carlisle v. Fawcett Publ’ns, Inc., 20 Cal. Rptr. 405, 414 (Cal. Ct. App.
                                                                                                                     25
                                                                                                                          1962)).
                                                                                                                     26
                                                                                                                                 As a renowned professional athlete who played for several years in the MLB
                                                                                                                     27
                                                                                                                          for the Los Angeles Dodgers, Cincinnati Reds, and Cleveland Indians, Puig certainly
                                                                                                                     28
                                                                                                                                                                    17
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 24 of 31 Page ID
                                                                                                                                                    #:920



                                                                                                                      1 falls within the public figure category. Moreover, Puig’s Counterclaim alleges that
                                                                                                                      2 Puig made his MLB debut with the Los Angeles Dodgers in 2013 – during which time
                                                                                                                      3 he “took the sport by storm,” being the first player in MLB history to win the National
                                                                                                                      4 League Rookie of the Month Award and the National League Player of the Month
                                                                                                                      5 award in their first month in the Major Leagues. Amended Answer and Counterclaim,
                                                                                                                      6 ⁋ 8, attached as Exhibit “2” to Rayfield Decl.
                                                                                                                      7         During his six-year tenure in the MLB, Puig achieved a great degree of
                                                                                                                      8 notoriety for his record setting performances, outlandish conduct, and propensity for
                                                                                                                      9 inciting on-field fights and bench clearing brawls. Puig undoubtedly has created
                                                                                                                     10 widespread attention for his activities both on and off the field that has earned him
                                                                                                                     11 the title of public figure. Accordingly, because Puig is an all-purpose public figure, in
MANLY STEWART FINALDI




                                                                                                                     12 order to prevail on his causes of action for defamation, he must establish by clear and
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 convincing evidence that Jane Roe made the allegedly defamatory statements with
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 actual malice.
                                                                                                                     15                      (b)    Puig Has Not Pled Facts Demonstrating Jane Roe Acted
                                                                                                                     16                             with Actual Malice
                                                                                                                     17         “If the person defamed is a public figure, he cannot recover unless he proves,
                                                                                                                     18 by clear and convincing evidence ..., that the libelous statement was made with ‘actual
                                                                                                                     19 malice’—that is, with knowledge that it was false or with reckless disregard of
                                                                                                                     20 whether it was false or not.” Reader's Digest Assn. v. Superior Court, 37 Cal.3d 244,
                                                                                                                     21 256 (1984).      “The rationale for such differential treatment is, first, that the public
                                                                                                                     22 figure has greater access to the media and therefore greater opportunity to rebut
                                                                                                                     23 defamatory statements, and second, that those who have become public figures have
                                                                                                                     24 done so voluntarily and therefore ‘invite attention and comment.’ ” Comedy III
                                                                                                                     25 Productions, Inc. v. Gary Saderup, Inc., 25 Cal.4th 387, 398 (2001).
                                                                                                                     26         This requirement presents “a heavy burden, far in excess of the preponderance
                                                                                                                     27 sufficient for most civil litigation.’ ” Hoffman v. Capital Cities/ABC, Inc. 255 F.3d
                                                                                                                     28 1180, 1186–87 (9th Cir.2001). “The burden of proof by clear and convincing
                                                                                                                                                           18
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 25 of 31 Page ID
                                                                                                                                                    #:921



                                                                                                                      1 evidence ‘requires a finding of high probability. The evidence must be so clear as to
                                                                                                                      2 leave no substantial doubt. It must be sufficiently strong to command the
                                                                                                                      3 unhesitating assent of every reasonable mind.” Copp v. Paxton, 45 Cal.App.4th 829,
                                                                                                                      4 846 (1996) (emphasis added).
                                                                                                                      5        In determining whether a plaintiff has adequately pled actual malice, the court
                                                                                                                      6 must “disregard the portions of the complaint where [the Plaintiff] alleges in a purely
                                                                                                                      7 conclusory manner that the defendants had a particular state of mind in publishing the
                                                                                                                      8 statements as ‘[t]hredbare recitals of the elements of a cause of action, supported by
                                                                                                                      9 merely conclusory statements,’ are insufficient to support a cause of action.” Resolute
                                                                                                                     10 Forest Products, Inc. v. Greenpeace International, 302 F.Supp.3d 1005, 1018
                                                                                                                     11 (2017)(quoting Michel v. NYP Holdings, Inc., 816 F.3d 686, 703-04 (11th Cir. 2016).
MANLY STEWART FINALDI




                                                                                                                     12 Though states of mind may be pled generally, the plaintiff must still point to details
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 sufficient to render a claim plausible. Pippen v. NBCUniversal Media, LLC, 734 F.3d.
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 610, 614 (7th Cir. 2013).
                                                                                                                     15        Puig’s Amended Counterclaim attempts to save his allegations that Jane Roe
                                                                                                                     16 and/or her counsel acted with actual malice in making the allegedly defamatory
                                                                                                                     17 statements; however, in doing so Puig revealed his true intent in bringing this
                                                                                                                     18 counterclaim – not to punish Jane Roe for her public statements, but to punish her for
                                                                                                                     19 filing suit in the first place. Specifically, Puig states: “These false statements were
                                                                                                                     20 made with actual malice. Indeed, PUIG did not sexually assault JANE ROE…”
                                                                                                                     21 Amended Answer and Counterclaim, ⁋ 62 (emphasis added). Despite his best efforts
                                                                                                                     22 to save his counterclaim, simply cannot demonstrate that Jane Roe or her counsel’s
                                                                                                                     23 statements indicating that Jane Roe was sexually abused by Puig are false or made
                                                                                                                     24 with actual malice. But Puig’s counterclaim is not designed to win on the merits – it
                                                                                                                     25 has no merits. Rather, it is designed to let Jane Roe (and anyone else who has the
                                                                                                                     26 audacity to attempt to hold Puig accountable for his sexual misconduct) know that
                                                                                                                     27 there will be financial consequences for speaking out against him. The process of
                                                                                                                     28 denying a sex assault accusation, attacking the victim, and then positing himself the
                                                                                                                                                                 19
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 26 of 31 Page ID
                                                                                                                                                    #:922



                                                                                                                      1 “real” victim is tragically not unique to Puig and often occurs in the context of sexual
                                                                                                                      2 abuse litigation. This is precisely what Puig is attempting to do through this lawsuit.
                                                                                                                      3 In his statement to the press, Puig predictably paints himself as the victim, noting that
                                                                                                                      4 “with a mere unsupported accusation, the sports world has turned against me without
                                                                                                                      5 ever hearing my side.” Yasiel Puig Press Release, Exhibit “10” to Rayfield Decl. If
                                                                                                                      6 public reporting and commentary protected by the First Amendment adversely affects
                                                                                                                      7 Puig’s livelihood, he can freely exercise his First Amendment right to counter that
                                                                                                                      8 reporting and commentary – and that is exactly what he has done. Id. But he cannot
                                                                                                                      9 be permitted to use the courts to silence speech he does not like.
                                                                                                                     10        In sum, Puig has not – and cannot – establish by clear and convincing evidence
                                                                                                                     11 that Jane Roe or her counsel’s statements were false and made with actual malice.
MANLY STEWART FINALDI




                                                                                                                     12 Puig's threadbare assertions as to Jane Roe's state of mind simply do not suffice.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 Puig’s counterclaim in its entirety is nothing more than a thinly veiled attempt to
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 punish Jane Roe for speaking out publicly about the violent sexual assault that she
                                                                                                                     15 suffered at the hands of a powerful and wealthy professional athlete.
                                                                                                                     16               2.     Puig Cannot Establish Causation Necessary to Maintain a
                                                                                                                     17                      Cause of Action for Defamation Per Quod
                                                                                                                     18        Puig’s cause of action for defamation per quod is subject to dismissal pursuant
                                                                                                                     19 to FRCP 12(b)(6) for the reasons as outlined above. In addition to the myriad of
                                                                                                                     20 evidentiary obstacles Puig faces, he further cannot make the requisite showing that
                                                                                                                     21 Jane Roe’s statements were a “substantial factor” in his inability to obtain
                                                                                                                     22 employment in the MLB. Franklin v. Dynamic Details, Inc., 116 Cal.App.4th 375,
                                                                                                                     23 391 (2004); see also Judicial Council of California Civil Jury Instructions (“CACI”)
                                                                                                                     24 No. 1705. To establish that Jane Roe’s statements were the cause of his alleged harm,
                                                                                                                     25 Puig must introduce evidence that he would not have suffered harm (i.e., would have
                                                                                                                     26 been able to secure a MLB contract) had it not been for Jane Roe’s alleged defamatory
                                                                                                                     27 statements to ESPN and KTLA. See Jennie Rivera Enterprises, LLC v. Latin World
                                                                                                                     28 Entm’t Holdings, Inc., 36 Cal. App. 5th 766, 792-93 (2019) (citations omitted);
                                                                                                                                                              20
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 27 of 31 Page ID
                                                                                                                                                    #:923



                                                                                                                      1 Augustine v. Trucco, 124 Cal. App. 2d 229, 246 (1954). This is impossible.
                                                                                                                      2         As detailed supra, Mr. Puig is infamous for his outbursts and misbehavior
                                                                                                                      3 through the league. In fact, he made a whole video about how he is the most
                                                                                                                      4 misunderstood person in baseball in a desperate attempt to garner favor with the MLB.
                                                                                                                      5 Mr. Puig was not signed to an MLB team in 2020, which was before the Complaint
                                                                                                                      6 was filed in this case. Further, he is quoted in a Dodger’s Nation article from January
                                                                                                                      7 1, 2021, “The main thing for me and my agent right now is to be healthy and improve
                                                                                                                      8 the things that bothered some people when I played…You’ve got to pay attention to
                                                                                                                      9 the coaches. If they tell me to move to a certain area and the ball ends up being hit
                                                                                                                     10 somewhere else, that’s a problem with their statistics. They’re the ones in charge.”
                                                                                                                     11 Former Dodgers Outfielder Yasiel Puig Admits to Not Listening to Coaches, attached
MANLY STEWART FINALDI




                                                                                                                     12 as Exhibit “12” to Rayfield Decl. The article states that a huge factor for why Puig
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 was not being signed was because of the narrative that followed him which was, “He
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 was difficult. He was late often. And now admits he wasn’t always ready to listen.”
                                                                                                                     15 Id. That evidence alone shows it is his past behavior on and off the field that has kept
                                                                                                                     16 teams from wanting to deal with him. His Counterclaim does not have allegations to
                                                                                                                     17 support a finding that Jane Roe’s statements were a substantial factor.
                                                                                                                     18         Further, even assuming this litigation has prevented him from being signed, it
                                                                                                                     19 is the litigation itself, not the statements in the press that prevented him from being
                                                                                                                     20 signed. Immediately following the filing of Jane Roe’s Complaint in October 2020,
                                                                                                                     21 countless news sources reported on Jane Roe’s allegations based upon the publicly
                                                                                                                     22 filed Complaint. The complaint itself – absent any interviews – undoubtedly would,
                                                                                                                     23 and did, garnish widespread public attention based upon Puig’s celebrity status.
                                                                                                                     24 Accordingly, Jane Roe and her counsel's public statements were not the cause of MLB
                                                                                                                     25 team’s decision to pass on Puig – the potential public outrage was. Consider a
                                                                                                                     26 hypothetical. If the weatherman says he thinks it is going to rain and you look outside
                                                                                                                     27 and see a downpour, you do not grab an umbrella because the weatherman said it
                                                                                                                     28 would rain. You grab the umbrella, so you do not get wet. But just as rain is the
                                                                                                                                                              21
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 28 of 31 Page ID
                                                                                                                                                    #:924



                                                                                                                      1 proximate cause of grabbing an umbrella, accepting Puig’s allegations as true, it is
                                                                                                                      2 the Complaint itself that prevented him being signed, not any interviews which simply
                                                                                                                      3 recited the facts of the Complaint.
                                                                                                                      4        Puig has not adequately pled causation because he cannot. As such his cause
                                                                                                                      5 of action for defamation per quod must be dismissed.
                                                                                                                      6
                                                                                                                      7
                                                                                                                      8        B.     IF THE COURT DOES NOT GRANT THIS INSTANT MOTION,
                                                                                                                      9               THE     COURT        SHOULD        STRIKE       PARAGRAPH          48   OF
                                                                                                                     10               DEFENDANT'S COUNTERCLAIM
                                                                                                                     11        FRCP 12(f) states that the "court may strike from a pleading an insufficient
MANLY STEWART FINALDI




                                                                                                                     12 defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R. Civ.
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 P. 12(f). "A motion to strike should be granted if it will eliminate serious risks of
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 prejudice to the moving party, delay, or confusion of issues." Lee v. Hertz Corp., 330
                                                                                                                     15 F.R.D. 557, 560 (N.D. Cal. 2019) (citing Fantasy Inc. v. Fogerty, 984 F.2d 1524, 1528
                                                                                                                     16 (9th Cir. 2003), rev'd on other grounds by Fogerty v. Fantasy Inc., 510 U.S. 517
                                                                                                                     17 (1994)). Courts may grant a motion to strike where doing so would eliminate
                                                                                                                     18 prejudice to the moving party. Lee, 330 F.R.D. at 560.
                                                                                                                     19        Paragraph 48 of Puig's First Amended Counterclaim, titled "OTHER FALSE
                                                                                                                     20 STATEMENTS," alleges:
                                                                                                                     21               Puig is informed, believes, and on that basis alleges that
                                                                                                                                      JANE ROE and/or her counsel of record on her behalf,
                                                                                                                     22               made the same, or substantially the same, false statements
                                                                                                                                      relating to JANE ROE to other persons and entities,
                                                                                                                     23               including to Major League Baseball and its representatives,
                                                                                                                                      to Major League Baseball franchises and their
                                                                                                                     24               representatives, and to other third parties, all in an effort to
                                                                                                                                      prejudice and cause damage to PUIG.
                                                                                                                     25
                                                                                                                     26 Amended Answer and Counterclaim, ⁋ 48, attached as Exhibit “2” to Rayfield Decl.
                                                                                                                     27 This section of the Counterclaim does not allege any specific statements made by Jane
                                                                                                                     28 Roe or her counsel of record. Instead, Puig merely provides a general, overarching
                                                                                                                                                                22
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 29 of 31 Page ID
                                                                                                                                                    #:925



                                                                                                                      1 statement describing his sneaking suspicion that Plaintiff or her counsel made
                                                                                                                      2 defamatory statements to MLB and its franchises. These vague allegations of other,
                                                                                                                      3 unspecified – and nonexistent – statements, undoubtedly result in undue prejudice to
                                                                                                                      4 Jane Roe. Jane Roe cannot defend herself against unknown allegations. Moreover,
                                                                                                                      5 Puig absolutely cannot establish that Jane Roe acted with actual malice in making
                                                                                                                      6 unspecified statements, that Puig himself does not even know to exist. Accordingly,
                                                                                                                      7 should the Court determine that Puig's Counterclaim may stand, Jane Roe respectfully
                                                                                                                      8 requests that the Court strike paragraph 48 in its entirety.
                                                                                                                      9 V.     CONCLUSION
                                                                                                                     10        For the foregoing reasons, Plaintiff/Counter-Defendant, Jane Roe, respectfully
                                                                                                                     11 requests that the Court grant her Motion to Dismiss Puig’s First and Second Causes
MANLY STEWART FINALDI




                                                                                                                     12 of Action pursuant to FRCP 12(b)(6). Alternatively, Jane Roe respectfully requests
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 the Court grant her Motion to Strike paragraph 48 of the Amended Counterclaim,
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14 pursuant to FRCP 12(f).
                                                                                                                     15
                                                                                                                          DATED: July 8, 2021                 MANLY STEWART FINALDI
                                                                                                                     16
                                                                                                                     17
                                                                                                                     18                                       By:          /s/ Taylor Rayfield
                                                                                                                     19                                             TAYLOR RAYFIELD
                                                                                                                                                                    Attorneys for Plaintiff
                                                                                                                     20
                                                                                                                     21
                                                                                                                     22
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26
                                                                                                                     27
                                                                                                                     28
                                                                                                                                                                    23
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 30 of 31 Page ID
                                                                                                                                                    #:926



                                                                                                                      1                            CERTIFICATE OF SERVICE
                                                                                                                                                    Jane Roe v. Yasiel Puig et al.
                                                                                                                      2                         Case No.: 2:20-cv-11064-FMO-MRW
                                                                                                                      3        I, the undersigned, certify and declare that I am over the age of 18 years,
                                                                                                                        employed in the County of Orange, State of California, and not a party to the above-
                                                                                                                      4
                                                                                                                        entitled cause.
                                                                                                                      5
                                                                                                                                  On July 8, 2021, I served a true copy of MEMORANDUM OF POINTS
                                                                                                                      6 AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO
                                                                                                                        DISMISS PURSUANT TO FRCP 12(b)(6) and 12(f)
                                                                                                                      7
                                                                                                                      8        [ ] By personally delivering it to the persons(s) indicated below in the
                                                                                                                        manner as provided in FRCivP5(B)
                                                                                                                      9
                                                                                                                     10        [ ] By depositing it in the United States Mail in a sealed envelope with the
                                                                                                                        postage thereon fully prepaid to the parties indicated on the attached service list;
                                                                                                                     11
MANLY STEWART FINALDI




                                                                                                                     12        [X] By ECF: On this date, I electronically filed the following document(s)
                                                                                                                        with the Clerk of the Court using the CM/ECF system, which sent electronic
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13 notification of such filing to all other parties appearing on the docket sheet;
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14
                                                                                                                               I hereby certify that I am employed in the office of a member of the Bar of this
                                                                                                                     15 Court at whose direction the service was made.
                                                                                                                     16 [X] (FEDERAL) I declare that I am employed in the office of a member of the bar of
                                                                                                                        this court, at whose direction this service was made.
                                                                                                                     17
                                                                                                                               Executed on July 8, 2021, at Irvine, California.
                                                                                                                     18
                                                                                                                                                                       /s/Kathy Frederiksen
                                                                                                                     19
                                                                                                                     20
                                                                                                                     21
                                                                                                                     22
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26
                                                                                                                     27
                                                                                                                     28
                                                                                                                                                                  24
                                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
                                                                                                                   Case 2:20-cv-11064-FMO-MRW Document 78-1 Filed 07/08/21 Page 31 of 31 Page ID
                                                                                                                                                    #:927



                                                                                                                      1                                  SERVICE LIST
                                                                                                                      2   Alan J Jackson
                                                                                                                          Caleb E Mason
                                                                                                                      3   Werksman Jackson and Quinn LLP
                                                                                                                          888 West 6th Street 4th Floor
                                                                                                                      4   Los Angeles, CA 90017
                                                                                                                          213-688-0460
                                                                                                                      5   Fax: 213-624-1942
                                                                                                                          Email: ajackson@werksmanjackson.com
                                                                                                                      6   cmason@werksmanjackson.com
                                                                                                                          Attorneys for Defendant Yasiel Puig
                                                                                                                      7
                                                                                                                          Reed T Aljian
                                                                                                                      8   Daily Aljian LLP
                                                                                                                          100 Bayview Circle
                                                                                                                      9   Suite 5500
                                                                                                                          Newport Beach, CA 92660
                                                                                                                     10   949-861-2524
                                                                                                                          Fax: 949-269-6364
                                                                                                                     11   Email: ra@dallp.com
                                                                                                                          Attorneys for Defendant Yasiel Puig
MANLY STEWART FINALDI




                                                                                                                     12
                        19100 Von Karman Avenue, Suite 800




                                                                                                                     13
                                                                                        Telephone (949) 252-9990
                                                             Irvine, California 92612




                                                                                                                     14
                                                                                                                     15
                                                                                                                     16
                                                                                                                     17
                                                                                                                     18
                                                                                                                     19
                                                                                                                     20
                                                                                                                     21
                                                                                                                     22
                                                                                                                     23
                                                                                                                     24
                                                                                                                     25
                                                                                                                     26
                                                                                                                     27
                                                                                                                     28
                                                                                                                                                                25
                                                                                                                          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF PLAINTIFF’S MOTION TO DISMISS
